     Case: 1:18-cv-08358 Document #: 20 Filed: 03/08/19 Page 1 of 3 PageID #:45




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

         HEATHER GONGAWARE,
         on behalf of herself and others similarly
         situated,
                                                         Case No. 18-cv-08358
                        Plaintiff,

         vs.
                                                         Honorable Manish S. Shah
         AMAZON.COM, LLC,
         AMAZON LOGISTICS, INC., and
         SHEARD-LOMAN TRANSPORT,
         LLC,


                        Defendants.


                DEFENDANTS’ L.R. 3.2 NOTIFICATION AS TO AFFILIATES

          Pursuant to Fed. R. Civ. P 7.1 and L.R. 3.2, Defendants Amazon.com, LLC and Amazon

Logistics, Inc., by and through their counsel Morgan, Lewis & Bockius LLP, make the following

corporate disclosure statement:

          Amazon.com Services, Inc. (successor by merger to Amazon.com LLC) is a wholly owned

subsidiary of Amazon.com, Inc. Amazon.com, Inc. has no parent company, and there is no

publicly held corporation owning 10% or more of its stock.

          Amazon Logistics, Inc. is a wholly owned subsidiary of Amazon.com, Inc. Amazon.com,

Inc. has no parent company, and there is no publicly held corporation owning 10% or more of its

stock.

          Defendants reserve the right to amend and/or supplement this disclosure in the future.
   Case: 1:18-cv-08358 Document #: 20 Filed: 03/08/19 Page 2 of 3 PageID #:45




Dated: March 8, 2019                    MORGAN, LEWIS & BOCKIUS LLP

                                        /s/ Meredith E. Riccio
                                        Meredith E. Riccio
                                        Stephanie L. Sweitzer
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        77 West Wacker Drive, 5th Floor
                                        Chicago, IL 60601-5094
                                        Tel: +1.312.324.1000
                                        meredith.riccio@morganlewis.com
                                        stephanie.sweitzer@morganlewis.com

                                        Attorneys for Defendants Amazon.com, LLC
                                        and Amazon Logistics, Inc.




                                       2
     Case: 1:18-cv-08358 Document #: 20 Filed: 03/08/19 Page 3 of 3 PageID #:45




                                CERTIFICATE OF SERVICE

       I, Meredith E. Riccio, an attorney, hereby certify that on March 8, 2019, I filed the

foregoing Defendants’ L.R. 3.2 Notification as to Affiliates via the Court’s CM/ECF system, which

caused a copy of the same to be served upon all counsel of record.



                                                    /s/ Meredith E. Riccio
                                                    Meredith E. Riccio
